Title: From Alexander Hamilton to William Rawle, 13 January 1794
From: Hamilton, Alexander
To: Rawle, William



Treasury DepartmentJaunary 13. 1794
Sir

Inclosed you will find the Copy of a letter of the 4. instant from the Comptroller of the Treasury.
The subject of it is particularly interesting to the public Credit. I request that you will adopt such prompt and efficacious measures as you shall deem advisable to bring the point of the liability of public Stock to attachment to a determination in the Court of the U States.
Haveing heretofore consulted Wm Lewis Esqe on the point you will please to confer and Cooperate with him.
All reasonable expences will be defrayed at the Treasury.
I am with Consideration &c,   Sir   Your Obt. Servt.

A Hamilton
Wm Rawle Esqr Attorney of theDistrict of Pennsylvania

